Title: To James Madison from Ebenezer Breed, August 1814
From: Breed, Ebenezer
To: Madison, James


        
          Nahant, Augt. 1814
        
        
          To James Madison Esqr President of the U. States And E Gerry Esqr: Vice President of the U States,
          With a claw of an American Eagle taken on Nahant and presented by, and as a token of the high consideration and esteem with which I am their sincere friend
          
            Ebenr Breed
          
        
        
          
            Inhabitant wild, of Our mountainous earth,
            May the dark crag be sacred that gave thee thy birth;
            Let the hunter far distant from thy beacon roam
            Nor tread nigh the spot Nature gives as thy home
          
          
            We claim thee, We own thee—thou bold mountaineer,
            Yet quit for a moment thy Station so drear,
            Thou’rt our National Standard, our first dearest pride,
            Beneath which our brave Warriors in thousands have died.
          
          
            Leave thy desert, and heither thy swift course direct
            The couragious inspire, and the timid protect.
            Lead us on to the charge, and in mounting on high
            Lift our National Glory with thee to the Sky
          
          
          
            We trust our bold Eagle, e’er ready for fight,
            Should the Lion ferocious bear hard on our right
            And demanding Submission hold out his proud paw
            Will, instead of a tribute, present him a Claw.
          
          
            ‘Tis the Sterne grasp of Virtue th’ effort to retain
            What our Ancestors desperately Struggl’d to gain
            Then We Surely can never be other than free
            
              While led on lov’d Eagle by Heaven & thee
            
          
          
            S B
          
        
      